Opinion by
Tilson, J.
The testimony showed that certain items consist of hats similar to those involved in Abstract 47291. It was agreed between counsel that certain other items are similar in all material respects to those involved in said abstract, and others similar to those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218) and Abstract 46497, the records in which cases have been admitted in evidence herein, In accordance therewith the items as set out in the schedule attached to decision were held dutiable at 25 percent under •paragraph 1504 (b) (1) as claimed.